


110 HR 6068 IH: Don’t Let the Bed Bugs Bite Act of

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6068
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Butterfield (for
			 himself, Mr. Young of Alaska,
			 Mr. Payne,
			 Ms. Matsui, and
			 Mr. Jefferson) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To establish a grant program to assist States in
		  inspecting hotel rooms for bed bugs.
	
	
		1.Short titleThis Act may be cited as the
			 Don’t Let the Bed Bugs Bite Act of
			 2008.
		2.FindingsCongress finds that—
			(1)on February 12, 2008, a thorough inspection
			 of a hotel in Nashua, New Hampshire, found that 16 of 117 rooms were infested
			 with bedbugs;
			(2)cimex lectularius,
			 commonly known as bed bugs, travel through the ventilation systems in
			 multi-unit establishments causing exponential infestations;
			(3)female bedbugs can
			 lay up to 5 eggs in a day and 500 during a lifetime;
			(4)bedbug populations
			 in the United States have increased by 500 percent in the past few
			 years;
			(5)in 2004, New York
			 City had 377 bedbug violations and from July to November of 2005, a 5-month
			 span, there were 449 violations reported in the city, an alarming increase in
			 infestations over a short period of time;
			(6)in a study of 700
			 hotel rooms between 2002 and 2006, 25 percent of hotels were found to be in
			 need of bedbug treatment; and
			(7)bed bugs possess
			 all of the necessary prerequisites for being capable of passing diseases from
			 one host to another.
			3.Bed bug
			 inspection grant program
			(a)Administration;
			 AmountThe Secretary of
			 Commerce, in cooperation with the Travel and Tourism Advisory Board, may
			 provide grants to an eligible State to assist such State in carrying out the
			 inspections described in subsection (c). The grants shall be in amounts
			 determined by the Secretary, taking into consideration the relative needs of
			 the State.
			(b)EligibilityA
			 State is eligible for a grant under this Act if the State has established a
			 program whereby not fewer than 20 percent of rooms in lodging facilities in
			 such State are inspected annually for cimex lectularius, commonly know as the
			 bed bug. The Federal share of funding for such a program shall not exceed 80
			 percent.
			(c)Use of
			 grantsA State may use a grant received under this Act to—
				(1)conduct inspections of lodging facilities
			 for cimex lectularius, including transportation, lodging, and meal expenses for
			 inspectors;
				(2)train inspection
			 personnel; and
				(3)educate the proprietors and staff of
			 lodging establishments about methods to prevent and eradicate cimex
			 lectularius.
				(d)ApplicationTo
			 receive a grant under this Act, an eligible State shall submit an application
			 to the Secretary of Commerce in such form and containing such information as
			 the Secretary shall determine.
			(e)Definition of
			 lodging facilityFor purposes
			 of this Act and the requirement under subsection (b) for State programs
			 receiving funding under this Act, the term lodging facility means
			 any individual hotel, motel, or inn that makes available for commercial lodging
			 more than 10 individual rooms.
			(f)Authorization of
			 AppropriationsThere is authorized to be appropriated $50,000,000
			 for each of fiscal years 2009 through 2012 to the Secretary of Commerce for the
			 grants authorized under this Act.
			4.Report to
			 CongressThe Secretary of
			 Commerce shall transmit a report to Congress not later than 3 years after the
			 issuance of the first grant authorized under this Act, which shall contain an
			 assessment of the effectiveness of the grant program.
		
